Citation Nr: 0316573	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in April and December 1996 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2000, the veteran testified at a 
personal hearing before the undersigned.  A transcript of 
that hearing is of record.  In February 2001, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  A cervical spine (neck) disorder was not manifested in 
service and is not shown to be related to service or to a 
service-connected disability; cervical spine arthritis was 
not manifested in the first postservice year.

2.  A bilateral shoulder disorder was not manifested in 
service and is not shown to be related to service or to a 
service-connected disability; shoulder arthritis was not 
manifested in the first postservice year.

3.  A low back disorder was not manifested in service and is 
not shown to be related to service or to a service-connected 
disability; low back arthritis was not manifested in the 
first postservice year.

4.  In October 1994 the RO denied service connection for a 
left knee disorder; the veteran was notified of, and did not 
timely appeal, that decision.  

5.  Evidence added to the record since the October 1994 
rating determination does not bear directly and substantially 
on the matter of service connection for a left knee disorder, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection for a bilateral shoulder disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for a left knee 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.
The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence in March 2001, and 
the claims were addressed in a February 2003 supplemental 
statement of the case.  The RO has advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents during the course of this appeal.  These documents 
adequately notified him of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  The Board notes the veteran's service 
medical records have been obtained and that reasonable and 
continued efforts have been made by VA to obtain all properly 
identified and authorized post-service medical records.  

The RO also requested that the veteran provide more specific 
information concerning work-related injuries on February 6, 
1976, which included a cervical vertebra fracture at C-5 and 
back and shoulder injuries as per his report in a July 1976 
VA application for benefits.  His November 1997 statement may 
be interpreted as a refusal to provide the authorization 
necessary for VA to obtain pertinent evidence.  Therefore, 
the Board finds additional efforts in this regard would be 
futile.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is not always 
a one-way street and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); aff'd 1 Vet. App. 406 (1991).

In addition, although the veteran claims, in essence, that 
records of a 3 week period of hospital treatment are missing 
from his service medical records, the Board finds his claim 
as to missing records is inconsistent with the available 
evidence of record.  The veteran asserts he sustained 
injuries in a motor vehicle accident during service in 
Germany in approximately January or February 1969, when he 
was hospitalized for 3 weeks with follow-up treatment for 
several weeks after hospital discharge.  The Board notes, 
however, that in his August 1969 report of medical history he 
denied having incurred any injuries pertinent to these 
claims.  Available service medical records dated throughout 
1969 include numerous reports of treatment also unrelated to 
the present claims (including treatment identified as having 
been provided at medical facilities in Germany), but are 
conspicuously silent as to injuries or treatment indicative 
of the type of injuries the veteran claims he received.  VA 
records dated in August 1999 show a specific service 
department investigation as to the veteran's claimed hospital 
treatment was negative.  

It is also noteworthy that in an April 1994 VA Form 21-4141 
[apparently submitted in support of a January 1994 claim for 
VA nonservice-connected disability pension benefits] the 
veteran indicated he had been treated at a VA hospital in 
Memphis, Tennessee.  There is no evidence, however, that he 
received any treatment at the Memphis VA Hospital relevant to 
the issues on appeal.  During the course of this appeal the 
veteran was notified of the evidence necessary to 
substantiate his claims and of his responsibilities in 
providing information in support of these claims; he never 
again claimed to have been treated at that facility for the 
disorders at issue in this appeal.  Therefore, the Board 
finds efforts to attempt to obtain service medical records or 
Memphis VA Hospital records would be futile.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claims in June 
1994 and January 2003.  The Board finds the available medical 
evidence is sufficient for appellate determinations as to 
these matters and that a specific opinion as to whether the 
veteran's present disabilities are related to an injury in 
1969 is not necessary because there is no credible evidence 
of any injury or aggravation of a pre-existing neck, 
shoulders, low back, or left knee disorder during active 
service.  In fact, there is no evidence of any chronic 
symptoms of such disorders prior to the reported February 6, 
1976, work-related injuries, records of which the veteran has 
declined to authorize VA to obtain.  In the absence of these 
pertinent records or credible evidence of injuries sustained 
in service, an additional attempt to obtain a VA medical 
opinion as to etiology would be futile.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for cervical spine, 
shoulder, or low back disorders.  The veteran's August 1969 
separation examination revealed a normal clinical evaluation 
of the upper extremities, spine, and other musculoskeletal 
system.  In his report of medical history the veteran 
indicated he had previously worn a brace or back support and 
the examiner noted he had used a brace support in civilian 
life.  

A notation in private medical records dated in September 1973 
states that the veteran was seen at that facility in 1968 for 
backache.  An examination revealed no present symptoms or 
deformities to the bones, joints, or muscles.  

In a July 1976 application for VA benefits the veteran noted 
that on February 6, 1976, he sustained a cervical vertebra 
fracture at C-5 and back and shoulder injuries.  

VA outpatient treatment records dated in September 1976 noted 
the veteran complained of low back pain, but that X-ray 
examination of the lumbar spine was negative.  Reports dated 
in July 1993 noted low back pain radiating down the legs.  
The diagnoses included low back pain, possibly due to a disc 
problem.  Records dated in August 1993 show the veteran 
complained of back pain.  It was noted that lumbar spine 
films were negative, but that the veteran reported a history 
of trauma 5 years earlier.  Subsequent hospital records dated 
in August 1993 noted the veteran injured his back moving 
furniture 5 years earlier.  

Private medical records dated in January 1994 show the 
veteran had experienced back pain for 5 to 6 years.  It was 
noted he had fallen while loading furniture in approximately 
1986.  An April 1994 private medical statement noted the 
veteran had chronic low back pain with radiation to the legs 
since 1986.  No opinion as to etiology was provided.  

On VA examination in June 1994 the veteran reported continual 
back pain and muscle spasm and stated that he injured his 
left knee when he fell off a truck in 1969.  He claimed a 
spot had been found on the knee and that he was treated for 
discomfort with medication.  He stated the disorder resolved 
after approximately one year.  About one year prior to the 
examination he began experiencing stiffness, discomfort, and 
instability in the knees.  The diagnoses included 
osteoarthritis of the knees and lumbosacral spine.  X-ray 
examination revealed L3-5 vertebral compression, possible 
sclerosis of L5 and S1 from degenerative disc disease facet 
joints, possible sclerosis and osteophyte to the right ilium 
due to old injury, and degenerative joint disease of the 
knees, right more than left.

Private medical records dated in April 1995 noted diagnoses 
of degenerative joint disease to the knees and back.  A 
December 1995 report noted a history of low back pain since 
1986 subsequent to a fall.  

In his April 1996 application for VA benefits the veteran 
requested service connection for disabilities including of 
the knees and back.  In an August 1996 statement he reported 
he incurred injuries to the knees, back, neck, and right 
shoulder when he fell off a truck during service.  He 
reiterated his claim in an October 1996 statement.
A November 1997 VA examination report noted the veteran's 
service medical records revealed an osteochondroma to the 
"right knee" by X-ray in 1969.  The examiner noted the 
veteran reported he sustained injuries to the knees when he 
fell off a truck in 1969.  The diagnoses included 
degenerative osteoarthritic changes to the knee joints, right 
more than left, and osteochondroma of the right knee versus 
myositis ossificans post-traumatic lesion.  It was the 
examiner's opinion that the veteran's right knee arthritis 
was traumatic in origin and was related to his injury in 
1969.  

In a statement apparently received by the RO in November 1997 
the veteran stated injuries he received in a post-service 
occupational accident had nothing to do with his fall in 
service.  He, in essence, declined to provide authorization 
for VA to obtain the medical records associated with that 
accident.

In an October 1998 rating decision the RO, among other 
things, granted service connection for degenerative right 
knee arthritis, rated 20 percent.  

At his personal hearing in March 1999 the veteran testified 
that he sustained injuries to the neck, shoulders, back, and 
knees, in the winter of 1969 (approximately February) when he 
fell off the back of a military truck.  He stated he fell 
about 6 to 8 feet on his neck and face and was unconscious 
until he got to the hospital.  He reported he had been 
hospitalized for 2 to 3 weeks and that he was discharged from 
the hospital wearing a neck collar, a back brace, and a 
flexible brace to the left knee.  He claimed he was 
subsequently treated with pain medication.  

At a personal hearing before the undersigned in 
September 2000 the veteran reiterated his claim.  He 
testified that he had been hospitalized for 3 weeks during 
active service after falling off a truck and was treated with 
a cervical collar, a back brace, and a left knee brace, but 
was not placed in a cast.  He reported he was seen for 
follow-up treatment, but went back on regular duty as a 
mechanic.  

VA outpatient treatment records show the veteran complained 
of severe neck and shoulder pain in October 2001 and that he 
had a history of surgery for left rotator cuff syndrome 9 
years earlier.  A February 2002 report noted the veteran had 
been referred for complaints related to bilateral cervical 
radiculopathy.  No opinions as to etiology were provided.

A January 2003 VA examination report noted the veteran had 
been seen and that his claims file had been reviewed.  The 
examiner found the veteran's left knee degenerative joint 
disease was more consistent with a natural onset due to age 
and was "less likely than not" [sic] to have been caused by 
his service-connected right knee disability.  It was noted 
that there could be some increase in left knee pain due to 
increased weight bearing on the left side, but that this had 
not specifically caused the degeneration on that side.  The 
examiner also stated that it was "less likely than not" 
[sic] that the veteran's mild lumbar spondylosis and 
bilateral shoulder subacromial impingement with 
acromioclavicular joint degeneration had any relationship to 
his service-connected right knee disability.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection on a presumptive 
basis may be granted for certain diseases, including 
arthritis, if they become manifest to a degree of 10 percent 
or more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board finds the evidence of record demonstrates 
entitlement to service connection for cervical spine, 
bilateral shoulder, or low back disorders is not warranted.  
Although private medical records show the veteran was treated 
for a backache in 1968 (apparently prior to service) and 
service medical records show he had used a back brace prior 
to service, the Board finds there is no evidence of a chronic 
back disorder having been incurred prior to service or having 
been aggravated during service.  The Board finds, in the 
absence of evidence showing complaint or treatment for these 
disorders during or immediately after service, that the 
August 1969 service department separation examination report 
indicating no abnormalities to the upper extremities or spine 
is persuasive.  The Board further finds the veteran's report 
of the type of injuries he claims to have incurred is 
inconsistent with information provided in his available 
service medical records.  The January 2003 VA examiner also 
found the veteran's present disorders were not due to his 
service-connected right knee disability.

While arthritis is a disease for which service connection may 
be presumed if manifested to a degree of 10 percent or more 
within the first post-service year, in this case there is no 
evidence of arthritis to the neck, shoulders, or low back for 
many years after service.  Therefore, a presumption of 
service connection for arthritis is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against these claims.

New and Material Evidence Claim

Initially, it is significant to note that the duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA also include a new 
definition of new and material evidence; however, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  As noted above, the veteran and his representative 
were notified of the revised duties to assist and notify by 
correspondence dated in March 2001.  The Board finds that the 
duty to notify provisions of the VCAA are fulfilled.  No 
additional assistance or notification to the appellant is 
required. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 1994 rating decision the RO denied service 
connection for a left knee disorder.  The veteran was 
notified by correspondence that same month.  He did not 
appeal the determination and it became final.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 3.104.  

The veteran's service medical records are negative for 
report, treatment, or diagnoses related to a left knee 
disorder.  A February 1969 report indicated the veteran 
complained of knee pain, but without identification as to 
which knee.  The examiner noted there was no evidence of 
disease, and no diagnosis was provided.  However, subsequent 
treatment records show the veteran was treated for a right 
knee disorder.  An August 1969 examination revealed no 
abnormalities to the lower extremities.  Post-service VA and 
private medical records do not indicate treatment for a left 
knee disorder prior to June 1994.  The RO granted service 
connection for a right knee disorder, but denied service 
connection for a left knee disorder in October 1994, in 
essence, because the evidence did not show a left knee 
disorder was incurred in, or was otherwise related to, active 
service.

Subsequently received medical evidence further documents the 
veteran's left knee disability; however, no competent 
evidence indicting the present disability is related to 
service has been provided.  In fact, it was the specific 
opinion of the January 2003 VA examiner that it was "less 
likely than not" that the veteran's left knee disorder had 
been caused by his service-connected right knee disability.  
While the examiner stated increased use on the left because 
of the right knee disorder might result in increased pain 
symptoms, it had not caused any additional disability.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  As the information provided in 
support of the application to reopen a claim for entitlement 
to VA benefits does not include new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, it is not "new and material," and the application 
to reopen the claim must be denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a low back disorder is denied.

The appeal to reopen a claim of entitlement to service 
connection for a left knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

